Exhibit Item 6. Selected Financial Data The following sets forth selected financial and operating data on a historical consolidated basis. The following data should be read in conjunction with the financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations included elsewhere in this Form 10-K.Where applicable, the operating results of certain real estate assets which have been sold or otherwise qualify as held for disposition are included in discontinued operations for all periods presented. HERSHA HOSPITALITY TRUST SELECTED FINANCIAL DATA (In thousands, except per share data) 2008 2007 2006 2005 2004 Revenue: Hotel Operating Revenues $ 236,162 $ 214,883 $ 117,705 $ 53,330 $ 24,638 Interest Income From Development Loans 7,890 6,046 2,487 3,940 2,191 Hotel Lease Revenue - 1,192 Other Revenues 1,141 980 737 529 176 Total Revenue 245,193 221,909 120,929 57,799 28,197 Operating Expenses: Hotel Operating Expenses 133,817 119,499 65,915 29,465 13,533 Hotel Ground Rent 1,040 856 804 433 504 Real Estate and Personal Property Taxes and Property Insurance 12,384 10,803 5,492 2,848 1,791 General and Administrative 8,710 7,945 5,820 4,899 3,100 Acquisition and Terminated Transaction Costs 380 149 316 41 - Impairment of Development Loan Receivable and Other Asset 21,004 - Depreciation and Amortization 38,904 31,943 16,786 6,789 3,715 Total Operating Expenses 216,239 171,195 95,133 44,475 22,643 Operating Income 28,954 50,714 25,796 13,324 5,554 Interest Income 306 686 1,182 602 241 Interest expense 41,218 40,237 23,500 10,687 3,035 Other Expense 129 83 102 12 12 Loss on Debt Extinguishment 1,568 - 1,485 - - (Loss) Income before (Loss) Income from Unconsolidated Joint Venture Investments and Discontinued Operations (13,655 ) 11,080 1,891 3,227 2,748 Income (Loss) from Unconsolidated Joint Venture Investments 1,373 3,476 1,799 457 481 Impairment on Unconsolidated Joint Venture Assets (1,890 ) Net (Loss) Income from Unconsolidated Joint Venture Investments (517 ) 3,476 1,799 457 481 (Loss) Income from Continuing Operations (14,172 ) 14,556 3,690 3,684 3,229 Discontinued Operations (Note 12): Gain on Disposition of Hotel Properties 2,888 4,248 784 1,323 - (Loss) Income from Discontinued Operations 855 1,368 1,330 (1,555 ) (374 ) Income from Discontinued Operations 3,743 5,616 2,114 (232 ) (374 ) Net (Loss) Income (10,429 ) 20,172 5,804 3,452 2,855 Loss (Income) Allocated to Noncontrolling Interests 1,621 (2,325 ) (706 ) (155 ) (307 ) Distributions to Preferred Unitholders - (499 ) Preferred Distributions (4,800 ) (4,800 ) (4,800 ) (1,920 ) - Net (Loss) Income applicable to Common Shareholders (13,608 ) 13,047 298 1,377 2,049 Basic (Loss) Income from Continuing Operations applicable to Common Shareholders $ (0.38 ) $ 0.20 $ (0.05 ) $ 0.07 $ 0.15 Diluted (Loss) Income from Continuing Operations applicable to Common Shareholders (1) (0.38 ) 0.20 (0.05 ) 0.07 0.15 Dividends declared per Common Share 0.72 0.72 0.72 0.72 0.72 (1)Income allocated to noncontrolling interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. 1 2008 2007 2006 2005 2004 Balance Sheet Data Net investment in hotel properties $ 982,082 $ 893,297 $ 807,784 $ 317,980 $ 163,923 Assets Held for Sale - - - 3,407 18,758 Noncontrolling interest in Partnership 53,520 42,845 25,933 15,147 16,779 Shareholder's equity 349,963 330,405 331,619 164,703 119,792 Total assets 1,179,455 1,067,607 968,208 455,355 261,021 Total debt 743,781 663,008 580,542 256,146 98,788 Debt related to Assets Held for Sale - - - 375 13,058 Other Data Funds from Operations (2) $ 31,441 $ 49,822 $ 25,936 $ 14,495 $ 10,539 Net cash provided by operating activities $ 53,894 $ 59,300 $ 27,217 $ 15,002 $ 12,148 Net cash used in investing activities $ (114,870 ) $ (46,027 ) $ (413,881 ) $ (190,825 ) $ (78,378 ) Net cash (used in) provided byfinancing activities $ 64,346 $ (11,262 ) $ 388,200 $ 163,989 $ 46,137 Weighted average shares outstanding Basic 45,184,127 40,718,724 27,118,264 20,293,554 16,391,805 Diluted (1) 45,184,127 40,718,724 27,118,264 20,299,937 16,391,805 (1)Income allocated to noncontrolling interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact. (2)See Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Funds From Operations” for an explanation of FFO, why we believe FFO is a meaningful measure of our operating performance and a reconciliation of FFO to net income calculated in accordance with GAAP. 2
